UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
HAYAL AZIZ AHMED AL-MITHALI,               )
                                           )
                        Petitioner,        )
                                           )
            v.                             ) Civil Action No. 05-cv-2186 (ESH)
                                           )
BARACK H. OBAMA et al.,                    )
                                           )
                        Defendants.        )
__________________________________________)

                                             ORDER

       It is hereby ORDERED that on or before February 8, 2010, respondents shall file with

the Court ex parte and under seal a report detailing petitioner’s current status. The report shall

inform the Court as to whether the Guantanamo Review Task Force, which is operating pursuant

to Executive Order No. 13,492, has made any decisions regarding petitioner’s disposition. If a

decision has not yet been made, the report shall provide an estimated timetable, based on the

then-available information, for the decision of the Task Force. Respondents shall be under an

affirmative and ongoing obligation to immediately notify the Court of any changes in the

information provided in this Order.

       SO ORDERED.



                                              _________/s/________________
                                              ELLEN SEGAL HUVELLE
                                              United States District Judge


Date: January 26, 2010



                                                 1